Order entered August 23, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00402-CR

                            GEORGIA LEE JONES, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-0971128-M

                                         ORDER
        We GRANT court reporter Debi Harris’s August 19, 2013 request for an extension of

time to file the reporter’s record. The reporter’s record shall be due THIRTY DAYS from the

date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE